Citation Nr: 0703776	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-40 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin condition due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern






INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
that denied service connection for exposure to Agent Orange.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to service connection for a 
skin condition discloses a need for further development prior 
to final appellate review.  Thus, a remand to the RO is 
required in order to fulfill the statutory duty to assist the 
veteran to develop the facts pertinent to his claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran served in Vietnam from March 1968 to October 
1969, and is seeking service connection for a skin condition, 
to include as being due to exposure to herbicides.  He has 
asserted that as a Vietnam veteran, service connection should 
be granted based on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be presumed for disability which is a 
result of exposure to Agent Orange or other herbicides by 
showing two elements.  First, the veteran must show that he 
served in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.307(a)(6) (2006). Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e), or otherwise establish a nexus to service.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Chloracne is listed 
in 38 C.F.R. § 3.307 as one of the diseases subject to 
presumptive service connection for exposure to herbicides.

The veteran's service medical records include an October 1968 
notation referencing a rash on the buttocks which lasted for 
two weeks.  The veteran has provided consistent accounts of 
skin disturbances continuing or recurring since that time, 
but there is no medical opinion as to the likelihood that the 
current skin disorder is a continuation of the disorder that 
manifested during service.  

Additionally, the veteran has received several different 
diagnoses related to his skin condition.  After service, a 
December 1984 Agent Orange herbicide exposure exam showed 
rashes on the legs, back and right arm. The pertinent 
diagnosis was a macular rash.

VA outpatient treatment reports dated in September 2003 show 
a history of an itchy skin rash.  

A February 2004 VA general examination revealed maculopapular 
lesions with scabs, redness, flaking and scaling.  While 
there was no definitive diagnosis related to this 
examination, the examiner found evidence of excoriation in 
the lower right leg and stated that chloracne was probable.

Letters from Dr. Adams in April and May 2004 diagnose the 
veteran with dermatitis of the hands, legs and buttocks.  The 
letters document the veteran's reported history of skin 
problems since exposure to Agent Orange during service, and 
conclude that his dermatitis is consistent with either 
chloracne or dermatitis from Agent Orange exposure.

In light of this medical evidence, the Board is of the 
opinion that a medical opinion is needed to determine an 
exact diagnosis and etiology of the veteran's current skin 
disorder.  A medical opinion is also necessary to determine 
whether these rashes are more likely than not related to 
herbicide exposure, the veteran's skin symptomatology noted 
in service, or any other event during service.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should schedule the veteran for 
a VA dermatology examination to determine 
the nature and etiology of any current 
skin disorder.  All indicated tests should 
be accomplished and the claims folder 
should be made available for review by the 
examiner.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  

The examiner should specifically identify 
all current skin disorders, and indicate 
whether it is at least as likely as not 
that any current skin disorder is 
etiologically related to the veteran's 
military service, to include any in-
service herbicide exposure.  A clear 
rationale for the examiner's opinion would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board

2.  Readjudicate the claim of entitlement 
to service connection for a skin 
condition, to include as being the result 
of exposure to herbicides.  If the 
benefits sought in connection with the 
claim remain denied, the veteran should be 
provided with an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


